Citation Nr: 0217445	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-01 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1964 to August 
1967, and from August 1968 to May 1985.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA), Albuquerque, New 
Mexico, Regional Office (RO).  In the decision, the RO 
concluded that the veteran had not presented new and 
material evidence to reopen previously denied claims for 
service connection for a back disorder and a neck disorder.


FINDINGS OF FACT

1.  The veteran's claims for service connection for a back 
disorder and a neck disorder were previously denied by the 
Board in a decision of January 1998.

2.  The additional evidence received since the previous 
decision is new, bears directly and substantially on the 
matters under consideration, and is so significant that it 
must be considered in order to fairly decide the claims for 
service connection for a back disorder and a neck disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claims 
for service connection for a back disorder and a neck 
disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C. § 5103A. 

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim. 

Significantly, however, nothing in the new law requires the 
VA to reopen a claim that has been disallowed except when 
new and material evidence has been secured and presented.  
See 38 U.S.C.A. § 5103(f).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's claims for service connection for a back 
disorder and a neck disorder were previously denied by the 
Board in January 1998.  The evidence which was of record at 
that time included the veteran's service medical records.  
The Board notes that a review of the veteran's service 
medical records demonstrates that when he was examined in 
May 1964, for the purpose of entry into the initial period 
of active duty, there were no abnormalities of the spine or 
other musculoskeletal abnormalities noted.  During his 
initial period of active duty, there was no treatment 
incident to an automobile or truck accident.  He reported a 
previous back injury that had resulted in a dull bothersome 
ache at the time of treatment in May 1966.  No treatment for 
a cervical disorder was reported.  When the veteran was 
examined in July 1967, for the purpose of separation from 
service, he did not report any arthritis or rheumatism; 
bone, joint or other deformity; or recurrent back pain.  On 
examination, there were no abnormalities of the spine or 
other musculoskeletal abnormalities.

During the second period of active duty, the veteran was 
treated on a number of occasions for neck and back 
complaints.  The veteran reported cervical muscle spasm when 
he was treated in March 1974.  There was no known trauma to 
the neck.  He lacked range of motion in the cervical area, 
but there was no tenderness on palpation.  He was treated 
with moist heat and range of motion exercises.  When seen 
later in March 1974, he had decreased range of motion of the 
neck in all quadrants.  The impression was cervical 
myositis/torticollis, probably viral in nature.  On 
consultation a week later, it was indicated that the veteran 
had received three treatments, and had obtained good range 
of motion in the cervical area with a decrease in symptoms.  
In October 1976, while wrestling at home, the veteran 
sustained a muscle sprain of the neck.  There was pain and 
tenderness over the cervical spine with neck spasm.  He was 
unable to move the neck from side to side or bend forward.  
He was placed on quarters, but when he was a no show, he was 
discharged to duty.  He complained of sharp pains in the 
head and neck when he was seen in March 1977.  There was no 
report of trauma.  The veteran underwent a physical therapy 
consultation in November 1978, predicated on a one day 
history of a stiff neck, with spasm and tenderness.  On 
consultation, range of motion was limited, and there was 
tenderness to palpation.  He was given one treatment with 
moist heat, and failed to return for further treatment.

With regard to the back disorder, the veteran reported a 
lower back ache with radiation into the right leg when he 
was seen in September 1977.  Flexion was decreased, and 
straight leg raising was negative.  The impression was 
muscle spasm with a possible right intervertebral disc, L2-
L3.  When seen three days later, he indicated he felt 
somewhat better, but still had spasms.  The right knee jerk 
was still absent.  He was placed on quarters, and, when seen 
three days later, he was released to duty.  When he was seen 
in March 1978, he indicated that he injured his back in 
1965, with pain in the low back since then.  There was 
muscle spasm in the low back, and straight leg raising was 
negative.  Sensation to pain was within normal limits.  
There was no motor loss.  The diagnoses included low back 
muscle spasm and right intervertebral disc with old nerve 
injury.  As part of this treatment, he underwent X-ray 
examination, which was essentially within normal limits.  
Joint spaces were within normal limits, and there was no 
evidence of spondylosis or spondylolisthesis.

In August 1982, the veteran underwent a periodic physical 
examination.  At that time, he did not report any arthritis 
or rheumatism; bone, joint or other deformity; or recurrent 
back pain.  On examination, there were no abnormalities of 
the spine or other musculoskeletal abnormalities.  A report 
of separation examination is not available for review.  
However, in June 1984, the veteran was referred for 
clearance to retire in an overseas area.  His medical 
records were reviewed, and he denied any significant medical 
problems.

Also of record were post service reports of treatment at a 
service medical facility for the period from July 1985 to 
May 1988.  There was no treatment for any form of back or 
neck disorders.

When evaluating the evidence in the January 1998 decision, 
the Board stated that the service medical records showed 
that the veteran had acute episodes of back and neck 
disorders that resolved with treatment.  The Board further 
noted that the only evidence presented by the veteran that 
tended to show a connection between his inservice symptoms 
and his reported current ailments was his own statements.  
Accordingly, the Board denied service connection for a back 
disorder and a neck disorder.

In February 1999, the veteran requested that his claims be 
reopened.  The RO denied that request in a decision of April 
2000, and the veteran perfected this appeal.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the duty 
to assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his 
claim has been met.  Third, if the duty to assist and notify 
has been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The additional evidence that has been presented since the 
previous decision by the Board includes statements from one 
of the veteran's treating physicians who is a general 
practitioner at a service medical facility.  The letter 
contains the following information:

This medical statement is written on behalf of 
[the veteran].  [He] has been under my care in the 
Family Practice Clinic, 56th Medical Group 
Hospital, Luke Air Force Base, AZ since Sep 1999.  
His medical problems include acute and chronic 
upper back and lower back pain, which was 
precipitated by a motor vehicle accident while on 
active duty in 1965.  He was a passenger in the 
back of a 3/4 ton truck that went out of control.  
He was violently tossed about suffering blunt 
trauma and compression type trauma to his upper 
and lower back.  Since then he has persistent pain 
with acute flare ups which at times precluded him 
from working.  Current treatment consists of 
muscle relaxants and home physical therapy.  His 
therapy has been limited because of ulcers caused 
by NSAIDs.  More recently his pain has become more 
debilitating which has made it difficult for him 
to pursue gainful employment and enjoy his leisure 
time.  

In summary, [the veteran] has had a problem with 
both his cervical spine and his lumbar spine which 
stems from the motor vehicle accident which 
occurred while on active duty in 1965.   

The additional evidence also includes post-service treatment 
records showing the presence of current disability.  An X-
ray report dated in June 1996 reflects that an X-ray of the 
veteran's lumbar spine shows that the findings included very 
mild degenerative joint disease change of L4 through S1.  

During a hearing held at the RO in August 2001 the veteran 
testified in support of his claims.  He recounted in detail 
that he sustained back and neck injuries in service when a 
truck in which he was riding had an accident.  

The additional evidence which has been presented also 
includes a written statement from the veteran's wife which 
was submitted in August 2001.  The statement is to the 
effect that the veteran has suffered from chronic neck and 
back pain since an accident in 1965. 

The Board concludes that the additional evidence bears 
directly and substantially upon the specific matters under 
consideration, and is neither cumulative nor redundant.  The 
claims were previously denied in part on the basis that 
there was no evidence  showing that there was a link between 
current disabilities and service, and the veteran has now 
presented evidence which addresses that deficiency by 
submitting the statement from his treating physician.  

The Board also notes that the evidence which was of record 
at the time of the previous denial of the claims did not 
include testimony from the veteran or a written statement by 
his wife.  Therefore, the Board finds that the additional 
evidence is so significant that it must be considered in 
order to decide the merits of the claims fairly.  38 C.F.R. 
§ 3.156.  Accordingly, the Board concludes that new and 
material evidence has been submitted and the claims for 
service connection for a back disorder and a neck disorder 
have been reopened.  38 U.S.C.A. § 5108. 

The Board is undertaking additional development on the 
reopened claims for service connection for a back disorder 
and a neck disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing the reopened claims.



ORDER

1.  The claim for service connection for a back disorder is 
reopened.

2.  The claim for service connection for a neck disorder is 
reopened.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

